Exhibit 10.2

 

TRANSITION AGREEMENT

 

This Transition Agreement (“Agreement”) between Universal Hospital
Services, Inc. (hereinafter “UHS”) and Walter T. Chesley is dated as of
October 16, 2012.

 

WHEREAS, Mr. Chesley has expressed his desire to resign and Senior Vice
President, HR & Development (“SVP-HR”), and UHS desires to retain Mr. Chesley’s
services as SVP-HR and assistance with the transition of a new SVP-HR through
December 31, 2012; and

 

WHEREAS, the parties wish to set forth their understanding regarding the
transition of Mr. Chesley’s duties leading up to and on December 31, 2012 and
certain separation payments to be made to Mr. Chesley relating to his
transition; and

 

WHEREAS, the parties intend for this Agreement to supersede and replace any
existing employment agreements or arrangements between Mr. Chesley and UHS upon
its execution except for the UHS Confidentiality/Non-Competition Agreement.

 

NOW, THEREFORE, the parties agree as follows.

 

1.              Transitional Employment Terms

 

The following constitute the terms of Mr. Chesley’s continuing employment with
UHS through December 31, 2012:

 

a.              Salary.  Mr. Chesley will receive his current base pay through
December 31, 2012, in accordance with UHS’ normal payroll practices.

 

b.              PTO.  Mr. Chesley will receive a lump sum payment for his
accrued and unused PTO balance of 240 hours as of December 31, 2012.  This
amount will be paid on or about January 11, 2013 and will be subject to all
applicable withholding deductions.

 

c.               Medical and Dental Coverage.  Mr. Chesley’s group health and
dental benefits will continue through December 31, 2012.  Effective January 1,
2013, Mr. Chesley may elect at his expense to continue group health and dental
benefits through the Consolidated Omnibus Budget Reconciliation Act (“COBRA”)
for a period of up to 18 months, to the extent eligible, subject to
Section 2(b) below. Mr. Chesley will separately receive the appropriate COBRA
application form and rates from Optum Health Financial Corporation on or before
January 31, 2013.

 

d.              Life Insurance.  Mr. Chesley’s company-paid life insurance will
remain in effect through December 31, 2012.  Effective January 1, 2013,
Mr. Chesley may elect at his expense to continue such life insurance by paying
premiums directly to Optum.

 

e.               Disability Insurance.  Mr. Chesley’s short-term and long-term
disability benefits will continue in effect until midnight on December 31,
2012.  After December 31, 2012, no conversion to an individual policy will be
provided for either coverage.

 

f.                Long Term Savings Plan.  To the extent Mr. Chesley is a
participant in the Long Term Savings Plan, his active participation in that Plan
will continue in effect through December

 

--------------------------------------------------------------------------------


 

31, 2012.  On or before April 1, 2013, he will receive a termination packet from
Fidelity, which provides detailed information with regard to his account. 
Mr. Chesley may also contact Fidelity directly at 800-835-5097.  He will have
access to his account 24 hours a day at www.401k.com for automated transactions
or to request a distribution.  UHS encourages Mr. Chesley to seek competent tax
advice to fully understand the tax consequences applicable to his distribution
options.

 

g.               Pension.  If Mr. Chesley is eligible for pension benefits under
the UHS Employee’s Pension Plan, his pension benefit information will be sent to
him by March 1, 2013.

 

2.              Transition Benefits

 

Provided that Mr. Chesley signs, and does not rescind, this Agreement and
Attachment A and performs the Transition Duties as defined in Section 3 below,
UHS will provide Mr. Chesley with the following additional transition payments
and benefits.  The process for accepting and rescinding the terms of this
Agreement is set forth in Sections 5 and 6 below.

 

a.              Separation Pay.  Provided that Mr. Chesley signs, and does not
rescind, a second release of claims in the form attached as Attachment B on
December 31, 2012, Mr. Chesley will receive (i) payments totaling $231,264, to
be made in 12 equal monthly installments of $19,272 each, the first of which
will be paid on March 2, 2013, thereafter to be paid on the first UHS pay period
of the month, and (ii) a single lump sum payment of $337,822, to be paid on
March 2, 2013.  All payments made pursuant to this Section 2(a) will be subject
to applicable withholding deductions.

 

b.              Medical and Dental Premiums.  As noted above, Mr. Chesley may
elect at his own expense to continue group health and dental benefits under
COBRA for up to 18 months to the extent that he is eligible.  Mr. Chesley will
receive payments totaling $11,350, to be made in 12 equal monthly installments
of $945.83 each, the first of which will be paid on March 2, 2013, which is
equivalent to 12 months of COBRA continuation coverage and is subject to
applicable withholding deductions.

 

c.               Outplacement Assistance.  Mr. Chesley will receive career
transition and planning services, provided through Right Management Consultants
and paid for by UHS at the twelve-month Senior Executive Services level.  Such
services must be completed within 12 months following the Termination Date. 
Contact Right Management Consultants at 952-857-2214 for more information on
career transition services.

 

d.              Deductions.  Normal deductions which UHS is obligated by law to
deduct, or which UHS in good faith believes it is obligated by law to deduct,
will be deducted by UHS from any payments made or to be made by UHS under this
Agreement.

 

3.              Transition Duties

 

During the period of time between execution of this Agreement and December 31,
2012 (the “Transition Period”), Mr. Chesley will continue to fulfill his duties
as SVP-HR of UHS in good faith.  Such duties include without limitation
overseeing and directing the development and execution of the human resources
strategy of UHS and any other duties as directed by UHS’ Chief Executive
Officer.  UHS may direct Mr. Chesley to stop performing some or all of the

 

--------------------------------------------------------------------------------


 

foregoing duties at any time during the Transition Period, including without
limitation upon the hire of a new SVP-HR, provided, however, that Mr. Chesley
will continue to provide assistance to UHS and any new SVP-HR through
December 31, 2012 as requested by UHS.

 

4.              Release of Claims

 

The parties agree that the Option Agreement between UHS Holdco, Inc. and Walter
Chesley dated June 18, 2007 (the “Option Agreement”) will be terminated upon
execution of this Agreement, and Mr. Chesley agrees to waive all of his rights
under the Option Agreement, including without limitation his right to exercise
vested options.  Further, Mr. Chesley agrees to sign, and not rescind,
Exhibit A.

 

5.              Acceptance of this Agreement

 

Mr. Chesley acknowledges that, before signing this Agreement, he was given a
period of at least 21 days from the date of receipt of this Agreement to
consider it.  If this Agreement was signed by Mr. Chesley before the end of the
21-day consideration period, he acknowledges that it was his voluntary decision
to do so because he has decided that he does not need any additional time to
decide whether to sign it.   Mr. Chesley hereby waives any right he might have
to additional time beyond the 21-day consideration period within which to
consider this Agreement.

 

Mr. Chesley has been advised by UHS to consult with an attorney before signing
this Agreement and this sentence constitutes such advice in writing.

 

6.              Rescission of this Agreement

 

At any time for a period of 15 days after Mr. Chesley has signed this Agreement
(not counting the day of signature), he will have the option to rescind it. 
This Agreement will not become effective or enforceable until the 15-day
rescission period has expired without Mr. Chesley rescinding it.  To rescind his
acceptance, Mr. Chesley must send by mail or hand-deliver a written, signed
statement of rescission of his acceptance to UHS within the 15-day rescission
period. Any statement of recession of acceptance must be directed to Gary
Blackford, Chairman & CEO, Universal Hospital Services, Inc., 6625 West
78th Street, Suite 300, Minneapolis, MN 55439.  If returned by mail, it must be
properly addressed and postmarked within 15 days after the date of signature and
sent by certified mail, return receipt requested, first-class postage prepaid.

 

7.     Outstanding Obligations

 

Mr. Chesley agrees that before December 31, 2012, he will satisfy all
outstanding personal obligations associated with his employment with UHS,
including, but not limited to, outstanding expense reports and travel advances,
and the balance on any company credit card he holds.

 

Before the end of December 31, 2012, except as otherwise agreed upon by the
parties, Mr. Chesley will return to UHS all company property, including without
limitation, any diskettes, books and marketing material, reference material,
notes, documents, customer and vendor information, keys, security cards, files
and any proprietary and/or confidential information, including but not limited
to confidential information relating to customer lists, employees, pricing

 

--------------------------------------------------------------------------------


 

for products and services and strategic planning information.  Mr. Chesley will
also purge all information and data relating to UHS from any home or personal
computer or other electronic device, without retaining any copies of such
information or data and he will upon request sign and return an Acknowledgment
of Returned Property after December 31, 2012.

 

8.              Non-Compete, Non-Solicitation

 

(a)         In further consideration of the benefits to be provided to
Mr. Chesley under Section 2 above, Mr. Chesley acknowledges that, during the
course of his employment with UHS, he became familiar with UHS’ trade secrets
and with other confidential information concerning UHS and UHS’ subsidiaries
(and their respective predecessor companies) and that his services have been of
special, unique and extraordinary value to UHS and UHS’ subsidiaries, and
therefore, Mr. Chesley agrees that during the term of his employment with UHS
and thereafter until December 31, 2013, he shall not directly or indirectly own
any interest in, manage, control, participate in, consult with, render services
for, or in any manner engage in any Competing Business (as defined below) in the
United States, provided, that the foregoing shall not prohibit Mr. Chesley from
owning stock as a passive investor in any publicly traded corporation so long as
Mr. Chesley’s ownership in such corporation, directly or indirectly, is less
than 2% of the voting stock of such corporation.  For purposes of this
paragraph, “Competing Business” means any business activity involving
outsourcing or rental of movable medical equipment and related services to the
health care industry.

 

(b)         During the term of his employment with UHS and thereafter until
December 31, 2014, Mr. Chesley shall not directly or indirectly through another
person or entity (i) induce or attempt to induce any employee of UHS or any
subsidiary of UHS to leave the employ of UHS or such subsidiary, or in any way
interfere with the relationship between UHS or any subsidiary of UHS and any
employee thereof, (ii) hire any person who was an employee of UHS or any
subsidiary of UHS at any time within the one year period before December 31,
2012 or (iii) induce or attempt to induce any customer, supplier, licensee,
licensor, franchisee or other business relation of UHS or any subsidiary of UHS
to cease doing business with UHS or such subsidiary, or in any way interfere
with the relationship between any such customer, supplier, licensee or business
relation and UHS or any subsidiary of UHS, except with the prior written consent
of UHS’ Board of Directors, which consent will be given at the sole direction of
the Board.

 

(c)          In the event of any conflict between this Section 8 and the UHS
Confidentiality/Non-Competition Agreement signed between Mr. Chesley and UHS,
this Section 8 will control.

 

9.              Cooperation

 

Mr. Chesley agrees to be available to UHS, and any attorneys or agents acting on
UHS’ behalf, and to cooperate in good faith with UHS, concerning any litigation
or administrative claims or investigations that involve UHS and arise out of any
incidents that occurred during his employment of which he has knowledge.

 

Mr. Chesley agrees not to incur, as an employee, any additional business
expenses relating to UHS after his last day of being actively at work.  UHS
agrees to reimburse Mr. Chesley for those out of pocket business expenses
relating to UHS, which he incurred on or before his last day of being actively
at work, for which he have not been reimbursed to date, in accordance with UHS’
standard expense reimbursement policies and procedures.

 

--------------------------------------------------------------------------------


 

Mr. Chesley agrees not to make, confirm or cause or attempt to cause any other
person to make or confirm, any written or oral information about UHS, which is
disparaging about UHS or which in any way reflects negatively upon UHS.

 

10.       No Recognition of Wrongdoing

 

The signing of this Agreement and payment of the consideration described in it
do not represent any admission of wrongdoing or violation of any statute,
agreement, or common law by UHS.  Mr. Chesley states in good faith that, as of
the date he signs this Agreement and Attachment A, he is not aware of and has
not, engaged in any activity that he would constitute wrongful conduct
including, but not limited to, fraud, misrepresentation, violation of any
federal, state or local law or regulation, or any conduct contrary to existing
policies of UHS.  Mr. Chesley represents that he has endeavored in good faith to
comply, and he believes he has complied, with any existing obligations up
through the date of his signing this Agreement.  Mr. Chesley further represents
that as of the date on which he signs this Agreement, he is not aware of any
facts which would constitute a violation of federal or state law or regulation
or UHS policy.

 

11.       Entire Agreement, Governing Law and Construction

 

This Agreement (and Attachments A and B) supersedes and replaces any other
employment agreements between UHS and Mr. Chesley, including without limitation
the Amended and Restated Employment Agreement dated December 31, 2008, and
contains the entire agreement between Mr. Chesley and UHS concerning his
separation from employment, severance and release of all claims; however,
Mr. Chesley and UHS agree that his obligations under the UHS
Confidentiality/Non-Competition Agreement he has signed will remain in full
force and effect.  Mr. Chesley may not assign this Agreement, in whole or in
part, without the prior written consent of UHS.  This Agreement may not be
changed, except in a writing that details the change and is signed by both
parties.

 

This Agreement will be governed and enforced solely under the laws of the State
of Minnesota, without giving effect to the conflicts of law principles thereof. 
If any portion of this Agreement is deemed to be invalid or unenforceable, that
portion will be deemed omitted and the remainder of this Agreement will
remaining effect.

 

12.       Remedies for Breach

 

If Mr. Chesley breaches or challenges the enforceability of this Agreement and
does not prevail, he will reimburse UHS for any monetary consideration received
by him pursuant to this Agreement and will pay the reasonable attorneys’ fees
and costs that UHS incurs in enforcing this Agreement.

 

13.       Acknowledgement

 

By his signature below, Mr. Chesley acknowledges and certifies that:

 

a.              He has read and understands all of the terms of this Agreement
and does not rely on any representation or statement, written or oral, not set
forth in this Agreement; specifically he understands that this Agreement
includes a waiver and release of legal rights he may have;

 

b.              He has had a reasonable period of time to consider this
Agreement;

 

--------------------------------------------------------------------------------


 

c.               He is signing this Agreement knowingly and voluntarily and
without pressure, and after having given the matter full and careful
consideration;

 

d.              He has been advised to consult with an attorney of his choosing
before signing this Agreement and Release and has had the opportunity to do so;

 

e.               He has the right to consider the terms of this Agreement for at
least 21 days and if he takes fewer than 21 days to review this Agreement, he
hereby waives any and all rights to the balance of the 21 day review period; and

 

f.                He has the right to revoke this Agreement within 15 days after
signing it, by providing written notice of revocation directed to Gary
Blackford, Chairman & CEO, Universal Hospital Services, Inc., 6625 West
78th Street, Suite 300, Minneapolis, MN 55439.  If Mr. Chesley revokes this
Agreement during this 15-day period, it becomes null and void in its entirety.

 

 

ACCEPTED AND AGREED TO BY:

 

 

 

 

 

 

 

 

UNIVERSAL HOSPITAL SERVICES, INC.

 

WALTER T. CHESLEY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

RELEASE OF CLAIMS

 

In exchange for receiving payments and other consideration as described in the
October [  ], 2012 Transition Agreement, Walter T. Chesley agrees on his own
behalf and on behalf of anyone claiming rights through him, to fully and finally
release, waive and forever discharge UHS, its affiliates, successors, past and
present officers, directors, committees, employees, insurers, agents, attorneys,
associates and employee benefit plans (collectively “Released Parties”) from all
claims, demands or causes of action arising out of facts or occurrences before
and as of the date of this Release, whether known or unknown to him; however, he
will not be prohibited from pursuing claims for any employee benefit vested and
accrued in his favor as of December 31, 2012.

 

Mr. Chesley agrees that this Release is intended to be broadly construed so as
to resolve any pending and potential disputes between him and the Released
Parties that he has up to the date of execution of this Release, whether such
disputes are known or unknown to him, including, but not limited to, claims
based on express or implied contract; any administrative agency action or
proceeding to the extent allowed by law; any action arising in tort, including,
but not limited to interference with contractual or business relationships,
breach of fiduciary duty, promissory or equitable estoppel, invasion of privacy,
libel, slander, defamation, intentional infliction of emotional distress, or
negligence; any or all claims for wrongful discharge, breach of a covenant of
good faith and fair dealing; claims for attorneys fees or punitive damages and
any and all claims including but not limited to those based on the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act, the Civil Rights Act of 1991, the Employment
Retirement Income Security Act, the Family and Medical Leave Act, the False
Claims Act, the Americans With Disabilities Act, the State of Minnesota Human
Rights Act, other applicable state human rights laws and any other applicable
federal, state, local or foreign  law, regulation, ordinance or order.  The
above release of claims does not include any claims that the law does not allow
to be waived or any claims that may arise after the date of execution of this
Release, nor does it prohibit him from filing any charge or complaint with, or
participating in any investigation or proceeding conducted by, the Equal
Employment Opportunity Commission (“EEOC”) or any other governmental agency. 
Notwithstanding the foregoing, Mr. Chesley releases and waives any right he may
have to obtain monetary relief or compensation or other individual legal or
equitable relief awarded as a result of any such proceeding awarded by the EEOC
or any governmental agency.  Mr. Chesley further agrees to not voluntarily
assist or participate in any lawsuits brought by other individuals against UHS,
unless such assistance is requested by the UHS.

 

 

WALTER T. CHESLEY

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

RELEASE OF CLAIMS

 

In exchange for receiving payments and other consideration as described in
Section 2(a)(ii) of the October [  ], 2012 Transition Agreement, Walter T.
Chesley agrees on his own behalf and on behalf of anyone claiming rights through
him, to fully and finally release, waive and forever discharge UHS, its
affiliates, successors, past and present officers, directors, committees,
employees, insurers, agents, attorneys, associates and employee benefit plans
(collectively “Released Parties”) from all claims, demands or causes of action
arising out of facts or occurrences before and as of the date of this Release,
whether known or unknown to him; however, he will not be prohibited from
pursuing claims for any employee benefit vested and accrued in his favor as of
December 31, 2012.

 

Mr. Chesley agrees that this Release is intended to be broadly construed so as
to resolve any pending and potential disputes between him and the Released
Parties that he has up to the date of execution of this Release, whether such
disputes are known or unknown to him, including, but not limited to, claims
based on express or implied contract; any administrative agency action or
proceeding to the extent allowed by law; any action arising in tort, including,
but not limited to interference with contractual or business relationships,
breach of fiduciary duty, promissory or equitable estoppel, invasion of privacy,
libel, slander, defamation, intentional infliction of emotional distress, or
negligence; any or all claims for wrongful discharge, breach of a covenant of
good faith and fair dealing; claims for attorneys fees or punitive damages and
any and all claims including but not limited to those based on the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act, the Civil Rights Act of 1991, the Employment
Retirement Income Security Act, the Family and Medical Leave Act, the False
Claims Act, the Americans With Disabilities Act, the State of Minnesota Human
Rights Act, other applicable state human rights laws and any other applicable
federal, state, local or foreign  law, regulation, ordinance or order.  The
above release of claims does not include any claims that the law does not allow
to be waived or any claims that may arise after the date of execution of this
Release, nor does it prohibit him from filing any charge or complaint with, or
participating in any investigation or proceeding conducted by, the Equal
Employment Opportunity Commission (“EEOC”) or any other governmental agency. 
Notwithstanding the foregoing, Mr. Chesley releases and waives any right he may
have to obtain monetary relief or compensation or other individual legal or
equitable relief awarded as a result of any such proceeding awarded by the EEOC
or any governmental agency.  Mr. Chesley further agrees to not voluntarily
assist or participate in any lawsuits brought by other individuals against UHS,
unless such assistance is requested by the UHS.

 

DO NOT SIGN BEFORE DECEMBER 31, 2012.

 

WALTER T. CHESLEY

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

--------------------------------------------------------------------------------